Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on September 26, 2019, the response to the Restriction/Election requirement filed on June 3, 2021, the amendments to the claims filed on September 13, 2021, and the Request for Continued Examination filed on December 14, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bank account comprising a second processor and a second memory” and “a credit card processing platform comprising a third processor and a third memory” must be shown or the feature(s) canceled from the claim(s).  It is noted that paragraph [0073] designates element “101” from Figure 1 as the dynamic MCC budget assignor platform, the bank account, and the credit card processing platform, however it fails to show three separate elements and how they interact with each other as required by the claims.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: Paragraph [0073] sets forth, “Specifically, the bank account, the dynamic MCC budget assignor platform, the credit card processing platform, the merchant bank, the banking portal, and other apparatus described herein may include some or all of the apparatus described with respect to generic computing device 101.”  It is unclear what is meant by “other apparatus” and “some or all of the apparatus”.  What are the apparatus, what is encompassed by other apparatus, and how can something be some or all of the apparatus.  It appears as if applicant is attempting to have support for elements not recited with in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “bank account comprising a second processor and a second memory” and “a credit card processing platform comprising a third processor and a third memory” are not supported by the specification.  While the specification does support a “bank account” and a “credit card processing platform” the specification does not set forth that there are second and third processors and memories.  Further, paragraph [0073] sets forth that the bank account and credit card processing platform are all element “101” of Figure 1 which suggests that all of the elements of the claims are sharing the same processor and memory.  

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation “a bank account comprising a second processor and a second memory performing the method steps of:…running the dynamic MCC budget assignor platform to,” in lines 20-23 is not supported by the specification.  While paragraph [0073] sets forth that there is a dynamic MCC budget assignor platform and a bank account it fails to set forth that they are two separate entities where the bank account and its second processor and memory run the dynamic MCC budget assignor platform and its first processor and memory.

Claims 2-5 are rejected as being dependent on Claim 1.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 sets forth, “a dynamic MCC budget assignor platform comprising a first processor and a first memory for performing the method steps of” in lines 5-6 and then sets forth, “a bank account comprising a second processor and a second memory performing the method steps of:…running the dynamic MCC budget assignor platform to,” in lines 20-23.  It is unclear how the dynamic MCC budget assignor platform has a first processor and memory but that it is then run by the bank account and its second processor and memory.  Specifically, as the budget assignor platform is already functioning on a first processor and memory how is it then run by a second processor and memory?  Appropriate correction is required.

The recitation, “a bank account comprising a second processor and a second memory performing the method steps of” in lines 20-21 of Claim 1, renders the claim indefinite.  Specifically, it is unclear how a bank account which is defined by Merriam-Webster as, “a fund that a customer has entrusted to a bank from which they can make withdrawals” encompasses a processor and a memory.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-5 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of collecting prior spend history of the customer, the prior spend history including credit card purchase history of the customer, debit card purchase history of the customer, and electronic withdrawals from a bank account of the customer; identifying a geolocation of the customer; retrieving a marital status of the customer; collecting network messages associated with a social media account of the customer and analyzing the network messages for one or more predetermined terms, at least one of the predetermined terms indicating distress; and determining, based on the prior spend history, the geolocation, the martial status, and whether or not the one or more predetermined terms are identified at least a threshold number of times, a budget for the customer, the budget including the predetermined group of MCCs and, for each MCC in the group, a group of funds for being spent on purchases associated with the MCC during a predetermined time period; a bank account performing the method steps of: storing funds transferred to the bank account by a donor; and running the dynamic MCC budget assignor platform to, based on the budget, divide the stored funds into groups of funds, and tag each group of funds with an MCC included in the group of MCCs; and a credit card processing platform performing the 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Providing a controlled line of credit recites a fundamental economic practice/managing personal behavior.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice/managing personal behavior, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The first, second, and third memories and processors, a credit card processing network, and a transmitter in Claim 1 is just applying generic computer components to the recited abstract limitations.  The dynamic MCC budget assignor platform, the credit card processing platform, and internet communication in Claim 1 appears to be just software.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite first, second, and third memories and processors, a credit card processing network, and a transmitter in Claim 1.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0070, 0073, 0077] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-5 further define the abstract idea that is present in its respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5 are directed to an abstract idea.  Thus, the claims 1-5 are not patent-eligible.

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 6-8), however they are not found persuasive.

Applicant’s arguments that claims are, “directed to solving the technical problem of losing control over funds transferred to a donee’s bank account because conventional bank accounts have no restrictions on how funds are withdrawn from the account by an authorized user” (Remarks, page 7) are acknowledged, however they are not persuasive.  Specifically, losing control over funds that have been given to someone else for deposit into their account is not a technical problem, nor is it a problem that is caused by technology and therefore can only be solved by technology.  Rather, the loss of control over how funds are spent when they are not within your own account/wallet/pocket is abstract and encompasses a desire to control the activities of others (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls within the heading of “Certain Methods of Organizing Human Activity”.  Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments that the claims integrate the abstract idea into a practical application (Remarks, page 8), are acknowledged, however they are not persuasive.  Specifically, the claims only recite first, second, and third memories and processors, a credit card processing network, and a transmitter in Claim 1.  The computer hardware is recited at a high-level of generality that it amount to no more than mere instructions to apply the exception using a generic computer component.  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application since they do not impose any meaningful limits on practicing the abstract idea.  Therefore the 35 USC 101 rejection is maintained.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
1/13/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693